Citation Nr: 1431299	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.

This appeal arose before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the New York, New York Department of Veterans Affairs (VA), Regional Office (RO) that had denied entitlement to service connection for a low back disorder.  In October 2010, the Board remanded this claim for additional development, following which a decision was issued in November 2011 that denied entitlement to a low back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC), which in April 2013 affirmed, in part, the Board's November 2011 decision, but which also returned the case to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in April 2013 CAVC issued a Memorandum Decision; this affirmed that part of the Board's decision that denied entitlement to service connection for chronic lumbar strain.  However, CAVC agreed with the Veteran's argument that the Board had failed to ensure substantial compliance with the instructions contained in the October 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board's instructions in the remand had noted that a medical examination was to be conducted and a nexus opinion provided for any back disorder(s) diagnosed.  The April 2011 examination diagnosed both chronic lumbar back strain and lumbar degenerative joint disease.  The examiner, however, provided a negative opinion only as to the diagnosed chronic lumbar strain; no nexus opinion was provided as to the diagnosed degenerative joint disease.  CAVC noted that the Board then relied on this incomplete opinion to deny service connection for a generalized low back disorder.  Therefore, it was determined that the Board failed to ensure substantial compliance with the remand instructions; as a consequence, a remand to the Board for further consideration was deemed necessary.  

In light of the above, the Board finds that this case must be returned to the examiner who conducted the April 2011 examination, or to another qualified examiner, in order to obtain an opinion as to whether the diagnosed degenerative joint disease is related to the Veteran's period of service.  While the case is in remand status, it should be ascertained whether there are any other relevant records available that should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health-care providers from whom he sought treatment for his lumbar degenerative joint disease and which are not duplicative of evidence already of record.  If he does not have copies of any private treatment records or cannot obtain them, request that he provide the appropriate releases so that the RO can request these records in his behalf.  All efforts to obtain these records must be documented for inclusion in the claims folder.  The Veteran and his representative must be informed of any records that could not be obtained.  This notice must contain the following information: (a) the identity of the records VA was unable to obtain; (b) an explanation of the efforts VA made to obtain the records; (c) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (d) notice that the Veteran is ultimately responsible for providing the evidence.

2.  Once the above-requested development has been completed to the extent possible, refer the claims folder to the examiner who conducted the April 2011 VA examination (if the examiner is no longer available, the claims folder must be referred to a physician qualified to render the requested opinion).  The entire claims folder, to include this remand, must be made available to the examiner for review and such review must be reflected in the examination report.  The examiner must provide an opinion as to whether it is at least as likely not (a 50% degree of probability or higher) that the diagnosed lumbar degenerative joint disease is etiologically related to some aspect of the Veteran's period of service, including the noted in-service injuries.  A complete rationale for the opinion expressed must be provided.  The examiner must comment on the back complaints and treatment reflected in the service treatment records, the 2006 VA examiner's opinion, the statements from Dr. N. and Dr. P., and any records obtained in conjunction with this remand.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  Once the above development has been completed, readjudicate the Veteran's claim for service connection for lumbar degenerative joint disease.  If the decision remains adverse to the Veteran, he and his representative must be provided with a supplemental statement of the case and an opportunity to respond.  The claims folder must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



